Exhibit 10.53

Arbinet-thexchange, Inc.

Summary of the Short Term Cash Incentive Bonus Practice

Arbinet-thexchange, Inc. (“Arbinet”) has a Short Term Cash Incentive Bonus
Practice pursuant to which executives may receive an annual cash bonus, based on
metrics approved by the Compensation Committee and reviewed with the Board of
Directors, typically at the first Compensation Committee and Board of Directors
meetings of the year. These metrics take into account Arbinet’s revenue and
EBITDA (not including SFAS No. 123R compensation expense) targets for the year
and the executives’ performance with respect to individual performance
standards. The target amount of the bonus is a target percentage of the
executives’ base salary, as set forth below, but can be greater or less than the
target percentage based upon underachievement or overachievement of either
Arbinet’s or the executive’s objectives. Early in the year following the
measurement year, the Compensation Committee reviews Arbinet’s performance and
the executives’ performance and approves the amount of the bonus to be paid to
each executive. The Compensation Committee reviews this information with the
Board of Directors at the next Board meeting following such approval.

Non-executive employees are also eligible to receive a bonus based on Arbinet’s
revenue and EBITDA targets for the year and the employee’s individual
performance as assessed by each employee’s direct supervisor, and approved by
senior management, typically based on objectives established in the first
quarter of the year. The target amount of the bonus is a target percentage of
the employees’ base salary, as set forth below, but can be greater or less than
the target percentage based upon underachievement or overachievement of either
Arbinet’s or the employee’s objectives. The bonuses paid to non-executive
employees are paid from a fixed amount bonus pool set by Compensation Committee
early in the year following the measurement year.

Those non-executive employees who are at the Director level or lower are
entitled to earn up to 70% of their target based on their individual
quantitative and functional objectives provided Arbinet achieves a minimum
revenue and EBITDA (not including SFAS No. 123R compensation expense) metric
established by the Compensation Committee. The remaining 30% is tied to the
Overall Company Revenue and EBITDA (not including SFAS No. 123R compensation
expense) metrics established by the Compensation Committee.

The executive or employee, as the case may be, must be employed by Arbinet on
the date that the bonus is paid out to receive the bonus. Any bonuses earned are
typically paid in the time frame of late-February to mid-March of the year
following the measurement year.

Sales and Account Development employees (including the Sales Vice Presidents)
are not covered by this practice but are instead covered by individual
commission plans.

The target percentages for executives are:

 

Title

   Target Percentage

President & CEO

   100%

CFO, CMO, COO and General Counsel

   50%

CTO and CIO

   45%

Additional CMO Incentive for Strategic Product Revenue Growth

   20%

Additional COO Incentive for Strategic Capital and Expense Savings Initiatives

  

10%

The target percentages for employees are:

 

Title

   Target Percentage

Vice President

   25%

Director

   15%

Staff through Manager

   10%

Administrative

   5%